06/02/2020




                 IN SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 19-0727


                        Supreme Court Cause No. DA 19-0727

FARMERS INSURANCE EXCHANGE,         )
                                    )
            Petitioner/Appellee,    )
                                    )
      vs.                           )
                                    )               ORDER GRANTING
KATY WESSEL, JOHN MEHAN,            )               EXTENSION OF TIME
MARC FLORA, GLORIA FLORA, and       )
CONNIE CRITES AS THE PERSONAL )
REPRESENTATIVE OF THE ESTATES )
OF JOHN MICHAEL CRITES.             )
                                    )
            Respondents/Appellants. )
____________________________________)

       PURSUANT to Appellants’/Cross-Appellees’ Unopposed Motion for Extension of Time,

and for good cause appearing,

       IT IS HEREBY ORDERED that Appellants/Cross-Appellees Wessel and Mehan shall

have to and including July 8, 2020, to file Appellants’ Reply Brief and Cross-Appellees’

Response Brief in the above-entitled matter.

       DONE AND DATED this _____ day of June, 2020.



                                               By
                                                    Clerk of the Supreme Court




APPELLANTS’/CROSS-APPELLEES’ UNOPPOSED MOTION FOR EXTENSION
                                                     ElectronicallyOF
                                                                    signed by:
TIME--pg. 1                                            Bowen Greenwood
                                                                             Clerk of the Supreme Court
                                                                                     June 2 2020